Citation Nr: 1215939	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-12 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right femoral neuropathy. 

2.  Entitlement to service connection for osteoarthritis of the right knee, to include as secondary to the service-connected bilateral foot disabilities. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969 and from August 1976 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and Montgomery, Alabama.  The Montgomery RO has original jurisdiction over the Veteran's claims.

In June 2011, the Veteran testified at a Travel Board hearing which was chaired by the undersigned Acting Veterans Law Judge at the Montgomery RO.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For the reasons expressed below, the Board believes that this case must be remanded for further development of the record.  

The Right Femoral Neuropathy Claim

The medical evidence reflects that the Veteran was diagnosed with 80-90% stenosis of the right common femoral artery and distal superficial femoral artery occlusion in January 2008.  On February 1, 2008, he underwent a right femoral to below the knee popliteal bypass with in situ left saphenous venous graft as well as a right common femoral artery aneurysm repair.  See, e.g., a February 2008 VA discharge summary.  Following his surgery, the Veteran was diagnosed with post-surgical femoral neuropathy.  See a November 2008 VA treatment record.  

The record includes a consent form, signed by the Veteran in January 2008, which lists "nerve damage from poor blood supply" and "injuries to surrounding structures including the nerve[s]" as possible complications of his surgery.  

The Veteran has argued that a nerve in his right leg was cut during surgery which resulted in nerve damage.  In his January 2008 claim, the Veteran stated that "[a]s a result of this negligence, [he] is unable to walk without a cane and [has] no feeling in [his] right leg and foot." 

The question of whether the Veteran's post-surgical femoral neuropathy is the result of carelessness or negligence on the part of VA is a question that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  This question must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]. 

The Right Knee Osteoarthritis Claim

The Veteran is seeking service connection for osteoarthritis of the right knee under direct and secondary theories of entitlement.  Specifically, in his September 2006 claim, the Veteran argued that his right knee disability is the result of his service-connected foot disabilities.  He has also argued that his right knee disability is the result of repeated trauma sustained during service, including a motor vehicle accident.  See, e.g., the June 2011 hearing. 

The record indicates that the Veteran has been diagnosed with osteoarthritis of the right knee.  See, e.g., an April 2007 VA fee-basis examination.  He has also been awarded service connection for degenerative joint disease of the first metatarsophalangeal joint and 3rd toe osteotomy of the left foot, and degenerative joint disease of the first metatarsophalangeal joint and 5th arthroplasty of the right foot. 

The record reflects that the Veteran was afforded a VA fee-basis examination in April 2007.  After interviewing the Veteran and conducting a clinical examination, the examiner stated that she could not determine whether the Veteran's current right knee disability is secondary to his foot condition without resorting to mere speculation given the absence of medical records.  In this capacity the Board notes that the Veteran's claims folder was not available for review by the April 2007 VA examiner. 

While the Board notes that the Veteran was afforded an additional VA examination in March 2009, this examination focused on the Veteran's direct service connection theory of entitlement.  As such, there remains a medical question which cannot be answered by the Board. 

This question concerns the relationship, if any, between the Veteran's service-connected bilateral foot disabilities and his current right knee osteoarthritis.  A medical opinion is therefore necessary.  See Colvin and Charles, both supra.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA clinical records related to the Veteran's claimed right knee osteoarthritis and right femoral neuropathy since September 2009.  In addition, the Veteran's treatment record from the VA Medical Center in Long Beach, California from January 2003 to February 2005 should be obtained.

2.  Then, schedule the Veteran for appropriate examination to address his claim of VA negligence in performing a right femoral to below the knee popliteal bypass with in situ left saphenous venous graft as well as a right common femoral artery aneurysm repair on February 1, 2008. The claims folder must be provided to the examiner for review. All necessary testing should be conducted. Following examination and review of the claims folder, the examiner is requested to provide an opinion on the following question:

Whether the proximate cause of the diagnosed post-surgical femoral neuropathy was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA in furnishing the surgical treatment, or (2) an event not reasonably foreseeable?

For purposes of this opinion, the examiner is requested to consider the significance of the following:

* the Veteran's subjective and clinical findings before and after surgery on February 1, 2008;
* his February 26, 2008 complaint and treatment for pin/needle sensation in the right lower extremity;
* the November 2008 VA neurological clinic note which diagnosed postsurgical femoral neuropathy; and
* the Veteran's credible June 2011 hearing testimony of ongoing numbness and pain following February 2008 surgery. 

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so. 

3.  Then, schedule the Veteran for appropriate examination to address his claim of service connection for a right knee disability, to include as due to service-connected bilateral foot disabilities.  The claims folder must be provided to the examiner for review. All necessary testing should be conducted. Following examination and review of the claims folder, the examiner is requested to provide an opinion on the following questions:

A) Is at least as likely as not, i.e., a 50 percent probability or greater, that any current right knee disability is due to an injury or other event of the Veteran's period of active service to include his 1968 motor vehicle accident or his credible statements of repeatedly "banging" his knee while flying in helicopters and dropping to his right knee while in combat; OR, alternatively,

B) Is at least as likely as not, i.e., a 50 percent probability or greater, that any current right knee disability was caused or aggravated (permanently worsened beyond normal progression) by his service-connected bilateral foot disabilities. 

For purposes of this opinion, the examiner is requested to consider the significance of the following:

* the Veteran's service treatment records which document his May 1968 motor vehicle accident;
* his July 2006 statement of injuring his knee while in combat which is accepted as true by the Board;
* his October 2007 statement of banging his knee while flying helicopters and repeatedly dropping to his right knee while at the rifle range which is accepted as true by the Board;
* the April 2007 VA fee-basis examination and the March 2009 VA examination reports; and
* the Veteran's June 2011 hearing testimony. 

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so. 

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. 



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

